DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 20 in the reply filed on February 25, 2022 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2022.

Information Disclosure Statement
The IDS filed on February 24, 2021, May 4, 2021, and August 3, 2021 has been considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20 lines 1-2, “non-aquous electrolite solusion” requires changing to --non-aqueous electrolyte solution--.
In claim 20 line 5, “micropourous polypropilenes” requires changing to --microporous polypropylene--.
In claim 20 line 6, “polyethilenne” requires changing to --polyethylene--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the active lithium" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 in line 2 and claim 4 in line 3 each recites the limitation "LixMO2".  This limitation is not understood as M is undefined in the claim.
Claims 7-9 each recites the limitation "the over-lithiated state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.



Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi et al. (US 2009/0092892)
For claim 1:  Yamaguchi teaches an electrochemical cell comprising an anode comprising an anode material comprising silicon (Yamaguchi in [0008]) and a cathode comprising an active cathode material ([0030]), where both the anode and cathode are capable of reversibly incorporating lithium ions therein ([0034], [0030]), a separator 23 disposed between the anode and the cathode ([0026]), and a non-aqueous electrolyte solution in contact with the anode and the cathode ([0026]).  
Claim 1 recites a product-by-process limitation of a first charge and discharge cycle of the cell, however, this process limitation is not given patentable weight as the limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as being an electrochemical cell comprising an anode of silicon, a cathode, a separator, a non-aqueous electrolyte, and the charge capacity being at least 20% of the total charge capacity.  In the event that any differences can be shown by the product of the product-by-process claim, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected results.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  Notwithstanding this, while Yamaguchi does not explicitly teach charging the cell to a voltage of 4.1 volt, a charging voltage of 4.2 V ([0148]) is considered close enough to 4.1 volt that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)  To this end, after a charge/discharge cycle where the cell is charged to 4.2 V and then discharged to 2.5 V ([0148]), the cell has a discharge capacity retention ratio of 70% (Table 2), which meets the claimed at least 20% of the total discharge capacity as claimed.

Claims 2-9 are rejected under 35 U.S.C. 103 as obvious over Yamaguchi et al. (US 2009/0092892)
The teachings of Yamaguchi are discussed above.
For claim 2:  The active cathode material comprises a lithiated metal oxide of the formula LixMIO2 where 0.05≤ x ≤1.10 (Yamaguchi in [0031]), which teaches or at least suggests the formula LixMO2 where x ≥ 1.  It is asserted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
For claim 3:  As the active cathode material in Yamaguchi is of the formula LixMIO2 and includes x up to 1.10, the skilled artisan would find obvious that the lithiated metal oxide is electrochemically over-lithiated since x is greater than the stoichiometric value of 1.  For similar reasons as for claim 1, the cathode being electrochemically over-lithiated outside the cell prior to assembly is not given patentable weight as the process limitation of over-lithiating outside the cell and prior to assembly does not give breadth or scope to the product claim.  
For claim 4 and 7-9:  Yamaguchi does not explicitly teach the cathode material where X>1.2.  However, given that x ≤1.10 (Yamaguchi in [0031]), although the coefficients do not overlap they are considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)  Absent of such unexpected results it is asserted that x is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this end, Yamaguchi discloses that x depends on a charge-discharge state of the battery. (Id.)
 	For claims 5-9:  The examiner notes that the cathode active material being NMC 622, 532 or 811 are known designations where NMC 622 corresponds to the ratio of the nickel, manganese and cobalt, e.g. NCM 622 is 60% nickel, 20% manganese, and 20% cobalt, and NMC 532 and NMC 811 follow the same pattern with their corresponding formulas.  In Yamaguchi, the cathode active material is made of lithium-nickel-cobalt-manganese complex oxide. (Yamaguchi in [0032])  Yamaguchi does not explicitly teach the cathode active material as LixNi0.6Mn0.2Co0.2O2 (NMC 622) or LixNi0.5Mn0.3Co0.2O2 -(NMC 532) or LixNi0.8Mn0.1Co0.1O2 (NMC 811) where X>1.2.  However, given that Yamaguchi discloses the formula LixNi(1-v-w)MnwCovO2 (Id.), it is asserted that optimization of the chemical composition and its ratio of elements is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that these quantities are critical, as determining the optimum or workable ranges is prima facie obvious.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
For claim 20:  The non-aqueous electrolyte solution comprises ethylene carbonate (EC), diethyl carbonate (DEC) and dimethyl carbonate (DMC) (Yamaguchi in [0054]), and LiPF6 electrolyte salt ([0077]) at 1M. ([0223])  The separator comprises a microporous polyolefin membrane such as polypropylene. ([0052])  Yamaguchi does not explicitly teach a 1:1:1 ratio of the solvents.  However, it is asserted that optimization of the ratio of solvents within the prior art conditions through routine experimentation is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that the claimed ratio is critical. (In re Aller)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722